Case 3:18-cv-04241-BRM-ZNQ Document 37 Filed 02/18/20 Page 1 of 1 PageID: 88

                          UNITED STATES DISTRICT COURT
                           for the District of New Jersey [LIVE]
                                        Trenton, NJ


 ANNIE MARSHALL
                                       Plaintiff,
 v.                                                  Case No.: 3:18−cv−04241−BRM−ZNQ
                                                     Judge Brian R. Martinotti
 WAL−MART STORES EAST LP
                                       Defendant.

          60 DAY ORDER ADMINISTRATIVELY TERMINATING ACTION


      It having been reported to the Court that the above−captioned action has been settled,
      IT IS on this 18th day of February, 2020,
     ORDERED that this action and any pending motions are hereby administratively
 terminated; and it is further
    ORDERED that this shall not constitute a dismissal Order under the Federal Rules of
 Civil Procedure; and it is further
     ORDERED that within 60 days after entry of this Order (or such additional period
 authorized by the Court), the parties shall file all papers necessary to dismiss this action
 under the Federal Rules of Civil Procedure or, if settlement cannot be consummated,
 request that the action be reopened; and it is further
     ORDERED that, absent receipt from the parties of dismissal papers or a request to
 reopen the action within the 60−day period, the Court shall dismiss this action, without
 further notice, with prejudice and without costs.




                      /s/ Brian R. Martinotti
                      ____________________________________________________
                      BRIAN R. MARTINOTTI United States District Judge
